Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144304 & (30)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ROGER NEWELL and ARELENE NEWELL,                                                                        Brian K. Zahra,
           Plaintiffs/Counter-Defendants-                                                                            Justices
           Appellants,
  v                                                                SC: 144304
                                                                   COA: 299543
                                                                   Lapeer CC: 09-041526-CZ
  VILLAGE OF OTTER LAKE,
           Defendant/Counter-Plaintiff-
           Appellee,
  and
  COUNTY OF LAPEER,
           Defendant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the November 15, 2011 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2012                        _________________________________________
         p0522                                                                Clerk